DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1 -10 in the reply filed on 06/09/2021 is acknowledged. The traversal is on the ground(s) that the Restriction Requirement fails to provide reasons to support the assertion that the alleged inventions I and II are independent or distinct as claimed. This is not found persuasive because the Office Action clearly pointed out two different inventions recited in the claims. The Office Action also stated where they are disclosed in the Specification:

a.    Invention l(i) Claims 1-10, drawn to an Adapter device (Fig. 3 Item 302 Fig. 5a), classified in CPC H04W12/50.
b.    Invention l(ii) Claims 11-17, drawn to Power over Ethernet (POE Fig. 3 Item 301 Fig. 5b), classified in CPC H04L12/10.

The inventions require at least a different field of search (for example, searching different electronic resources, or employing different search queries). The requirement is still deemed proper and is therefore made FINAL. Claims 11-17 are withdrawn from consideration as being directed to non-elected subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 recites the limitation "a controller" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “associating a controller” and “being connected to a controller”. It was unclear if they are the same controller.

Claims 1-10 recite the limitation "each device of the plurality" in claims 1, 2 and 10.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, it was assumed to mean "each device of the plurality of devices".


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipate by Balasubramanian (US 20150331464).
In regards to claims 1 and 10, Balasubramanian discloses a method for associating a controller (Balasubramanian Fig. 1, 4 Item 116) with a device among a plurality of devices (Balasubramanian 
receiving a pairing message (Balasubramanian Fig. 2 Item 204 paragraph 0018) from a device of the plurality of devices, the pairing message comprising a unique identifier (Balasubramanian Fig. 6, 7 paragraph 0057 note: this reads on PID) of the device; processing the received pairing message for pairing the controller with the device from which the pairing message is received; 
wherein only the device among the plurality of devices from which the pairing message is received (Balasubramanian paragraph 0017 note: a device needs to negotiate to receive the required power) receives power at the time of receiving the pairing message by the controller among the plurality of devices.
In regards to claim 8, Balasubramanian discloses a method for associating a controller with a device as described above. Balasubramanian discloses sending an acknowledgment message (Balasubramanian Fig. 2 Item 220) comprising an identifier (Balasubramanian Fig. 8) of the controller, in response to the pairing message received.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian in view of Klappert (US 20110150431). 
In regards to claim 2, Balasubramanian discloses a method for associating a controller with a device as described above. Balasubramanian fails to teach determining an activation time period, wherein the activation time period is different for each device of the plurality; upon expiry of the activation time period, powering on the corresponding device. However, Klappert discloses determining (Klapper paragraph 0007 note: this reads on determine power up time) an activation time period (Klappert paragraph 0060 note: this reads on time between power down and power up), wherein the activation time period is different (Klappert paragraph 0065 note: this reads on devices themselves determines the usage schedule. Therefore, time period may be different) for each device of the plurality; upon expiry of the activation time period, powering on the corresponding device (Klappert paragraph 0060 note: this reads on scheduled power up). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Klappert’s schedule in Balasubramanian’s method for improving user's enjoyment of their entertainment experience (Klappert paragraph 0002).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian in view of Chang (US 20060290208).
In regards to claim 7, Balasubramanian discloses a method for associating a controller with a device as described above. Although Balasubramanian does not specifically mention the pairing message is broadcast, Chang discloses the pairing message is broadcast (Chang paragraph 0010 note: this reads on broadcast data packets). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chang’s broadcast in Balasubramanian’s method for prevent network jamming (Chang paragraph 0010).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641